Name: Commission Regulation (EC) NoÃ 722/2008 of 25Ã July 2008 amending Regulation (EEC) NoÃ 563/82 as regards the adjustment factors to be used for establishing the market prices of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  prices
 Date Published: nan

 26.7.2008 EN Official Journal of the European Union L 198/26 COMMISSION REGULATION (EC) No 722/2008 of 25 July 2008 amending Regulation (EEC) No 563/82 as regards the adjustment factors to be used for establishing the market prices of carcases of adult bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1183/2006 of 24 July 2006 concerning the Community scale for the classification of carcases of adult bovine animals (1), and in particular the third paragraph of Article 3 thereof, Whereas, (1) Article 3 of Regulation (EC) No 1183/2006 defines the EU reference presentation of carcases. Moreover, it provides that where a Member State uses a different carcase presentation than this reference presentation, the adjustment factors to progress from that presentation to the reference presentation should be determined. (2) Commission Regulation (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Regulation (EEC) No 1208/81 for establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcases (2) lays down the detailed rules as regards the recording of market prices of carcases of adult bovines based on the Community scale for the classification of carcases of adult bovines. (3) United Kingdom has asked to insert two additional coefficients for the removal of brisket fat and of flank fat in the Annex to Regulation (EEC) No 563/82. In order to continue to ensure the availability of comparable prices in the Community, the adjustment factors determined in the Annex to that Regulation should be adapted. (4) Regulation (EEC) No 563/82 should therefore be amended accordingly. (5) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 563/82 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 214, 4.8.2006, p. 1. Regulation (EC) No 1183/2006 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 January 2009. (2) OJ L 67, 11.3.1982, p. 23. Regulation as last amended by Regulation (EC) No 2181/2001 (OJ L 293, 10.11.2001, p. 8). ANNEX ANNEX Adjustment factors referred to in Article 3 of Regulation (EC) No 1183/2006 (as percentage of carcase weight) Percentage Decrease Increase Fat class 1-2 3 4-5 1 2 3 4 5 Kidneys 0,4 Kidney fat 1,75 2,5 3,5 Pelvic fat 0,5 Liver 2,5 Thin skirt 0,4 Thick skirt 0,4 Tail 0,4 Spinal cord 0,05 Mammary fat 1,0 Testicles 0,3 Cod fat 0,5 Fat on inside of topside 0,3 Jugular vein and the adjacent fat 0,3 Removal of external fat 0 0 +2,0 +3,0 +4,0 Removal of brisket fat to leave a covering of fat (the muscle tissue must not be exposed) 0 +0,2 +0,2 +0,3 +0,4 Removal of flank fat adjacent to the cod fat 0 +0,3 +0,4 +0,5 +0,6